Appeal by the defendant from two judgments of the Supreme Court, Queens County (Braun, J.), both rendered April 5, 1994, convicting him of murder in the second degree and robbery in the first degree under Indictment No. 768/93, and robbery in the first degree under Indictment No. 1402/93, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant claims that his pleas were involuntary because he had been under the influence of marihuana at the time of the pleas. The Supreme Court providently exercised its discretion in rejecting the defendant’s claim, based on its own observation (see, People v Pica, 112 AD2d 325; People v Bangert, 107 AD2d 752; People v Parizo, 78 AD2d 863). Furthermore, there is no evidence in the record that the defendant was under the influence of marihuana at the time of the plea proceedings, and the minutes of the proceedings indicate that the defendant understood the proceedings and was coherent (see, People v Jones, 233 AD2d 944; People v James, 192 AD2d 555).
Moreover, since the defendant’s basis for his application to withdraw his pleas was facially without merit, no formal evidentiary hearing was necessary (see, People v Billings, 208 AD2d 941; People v Morris, 118 AD2d 595). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.